UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31st Date of reporting period: April 30, 2015 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of April 30, 2015 Market Value Shares ($000) Common Stocks (92.7%) Diversified Metals & Mining (22.2%) 1 Nevsun Resources Ltd. 37,839,800 149,289 BHP Billiton plc 5,210,000 125,231 Anglo American plc (London Shares) 4,470,000 75,734 * Lundin Mining Corp. 11,441,191 56,898 Boliden AB 2,580,000 56,052 * Balmoral Resources Ltd. 4,900,000 3,818 * True Gold Mining Inc. 14,319,500 2,314 Fertilizers & Agricultural Chemicals (2.1%) Potash Corp. of Saskatchewan Inc. 1,356,629 44,302 Gold (46.0%) Randgold Resources Ltd. ADR 1,309,380 99,736 Royal Gold Inc. 1,430,154 92,288 Goldcorp Inc. (NYSE Shares) 4,822,458 90,807 Acacia Mining plc 20,100,627 89,147 Agnico Eagle Mines Ltd. (NYSE Shares) 2,241,335 67,912 Franco-Nevada Corp. 1,241,602 64,352 Eldorado Gold Corp. (NYSE Shares) 10,364,400 51,407 Newmont Mining Corp. 1,869,816 49,531 * B2Gold Corp. (AMEX Shares) 28,838,821 44,700 * New Gold Inc. 9,195,000 30,866 Yamana Gold Inc. (NYSE Shares) 7,832,232 29,919 * SEMAFO Inc. 9,467,000 29,111 Yamana Gold Inc. 7,291,086 27,859 * Primero Mining Corp. 7,230,000 26,667 *,1 Alamos Gold Inc. (NYSE Shares) 3,736,962 25,860 *,1 Alamos Gold Inc. 3,627,542 25,076 Agnico Eagle Mines Ltd. 814,545 24,656 ^ Osisko Gold Royalties Ltd. 1,121,345 15,029 * Alacer Gold Corp. 5,752,073 13,016 *,1 Roxgold Inc. 25,375,000 12,829 * Premier Gold Mines Ltd. 5,763,200 11,751 *,^ Kirkland Lake Gold Inc. 1,860,000 9,080 * Torex Gold Resources Inc. 9,452,838 8,775 * Asanko Gold Inc. 3,300,000 4,869 * Lake Shore Gold Corp. 4,799,689 4,746 Eldorado Gold Corp. 710,600 3,540 Goldcorp Inc. 183,500 3,454 * Continental Gold Ltd. 1,700,000 3,100 * B2Gold Corp. 1,860,800 2,915 * Guyana Goldfields Inc. 927,461 2,398 * Rubicon Minerals Corp. 2,062,590 2,274 Gold Resource Corp. 500,000 1,685 * Mundoro Capital Inc. 850,000 78 *,1 Apex Minerals NL 55,654,166 — Other (0.0%) * Roxgold Warrants Exp. 04/02/2016 12,687,500 — * Rescue Radio Corp. 15,955 — — Precious Metals & Minerals (14.3%) ^,1 Dominion Diamond Corp. 8,093,473 159,522 Tahoe Resources Inc. (NYSE Shares) 2,797,081 39,467 Fresnillo plc 2,637,666 29,255 * Stillwater Mining Co. 2,049,580 27,526 * Mountain Province Diamonds Inc. 3,997,539 15,374 *,1 Kaminak Gold Corp. Class A 14,300,000 11,141 * Petra Diamonds Ltd. 3,540,000 8,490 Tahoe Resources Inc. 369,083 5,216 *,^ Lucara Diamond Corp. 2,900,000 4,879 Silver (4.9%) *,^,1 Hochschild Mining plc 36,992,555 55,487 *,^ First Majestic Silver Corp. 4,513,000 21,978 * Fortuna Silver Mines Inc. 3,855,375 14,604 * MAG Silver Corp. 1,424,523 9,894 * Endeavour Silver Corp. 520,000 1,056 Specialty Chemicals (3.2%) Umicore SA 773,783 38,462 Johnson Matthey plc 587,079 30,017 Total Common Stocks (Cost $2,325,050) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 2,292 Total Precious Metals (Cost $1,213) Coupon Temporary Cash Investment (9.4%) Money Market Fund (9.4%) 2,3 Vanguard Market Liquidity Fund (Cost 0.121% 197,993,769 197,994 Total Investments (102.2%) (Cost $2,524,257) Other Assets and Liabilities-Net (-2.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $39,726,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Includes $45,336,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest Precious Metals and Mining Fund quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,447,564 507,875 — Precious Metals — 2,292 — Temporary Cash Investments 197,994 — — Total 1,645,558 510,167 — D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company or the issuer is another member of The Vanguard Group. Transactions during the period in securities of these companies were as follows: Precious Metals and Mining Fund Current Period Transactions Proceeds Jan. 31, 2015 from Capital Gain April 30, 2015 Market Purchases Securities Distributions Market Value at Cost Sold Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Alamos Gold Inc. NA 1    Apex Minerals NL.       Dominion Diamond Corp.    Hochschild Mining plc     Kaminak Gold Corp. Class A NA 1   Nevsun Resources Ltd.    Roxgold Inc. NA 1     Vanguard Market Liquidity NA 2 NA 2 7  Fund Total  1 Not applicableat January 31, 2015, the issuer was not an affiliated company of the fund. 2 Not applicablepurchases and sales are for temporary cash investment purposes. E. At April 30, 2015, the cost of investment securities for tax purposes was $2,687,260,000. Net unrealized depreciation of investment securities for tax purposes was $531,535,000, consisting entirely of unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Fund Schedule of Investments As of April 30, 2015 Market Value Shares ($000) Common Stocks (94.0%) United States (74.6%) Biotechnology (11.8%) * Regeneron Pharmaceuticals Inc. 2,921,000 1,336,241 * Vertex Pharmaceuticals Inc. 9,533,911 1,175,341 *,1 Incyte Corp. 9,564,084 929,246 Amgen Inc. 5,580,485 881,214 *,1 Alnylam Pharmaceuticals Inc. 6,094,810 620,878 * Biogen Inc. 1,064,550 398,067 * Alkermes plc 6,229,583 344,932 *,^ Agios Pharmaceuticals Inc. 1,394,270 128,747 * Ironwood Pharmaceuticals Inc. Class A 4,367,387 59,659 *,1 Prothena Corp. plc 1,662,794 53,891 Chemicals (0.4%) Monsanto Co. 1,835,700 209,196 Electronic Equipment, Instruments & Components (0.2%) * Keysight Technologies Inc. 2,812,100 94,093 Food & Staples Retailing (2.0%) Walgreens Boots Alliance Inc. 7,693,500 638,022 CVS Health Corp. 3,899,920 387,223 Health Care Equipment & Supplies (10.4%) Medtronic plc 18,885,933 1,406,058 * Boston Scientific Corp. 59,624,800 1,062,514 Becton Dickinson and Co. 3,075,487 433,244 * Edwards Lifesciences Corp. 3,402,670 430,948 St. Jude Medical Inc. 6,123,679 428,964 Abbott Laboratories 7,591,400 352,393 * Hologic Inc. 7,379,300 248,977 * Intuitive Surgical Inc. 414,400 205,534 Zimmer Holdings Inc. 1,589,200 174,558 DENTSPLY International Inc. 3,258,900 166,204 CR Bard Inc. 912,700 152,037 Stryker Corp. 1,433,500 132,226 Health Care Providers & Services (18.2%) UnitedHealth Group Inc. 20,519,100 2,285,828 McKesson Corp. 6,342,800 1,416,982 Humana Inc. 5,456,094 903,529 Cigna Corp. 6,163,900 768,269 Aetna Inc. 7,119,383 760,848 Anthem Inc. 3,500,500 528,331 * HCA Holdings Inc. 7,075,900 523,687 Universal Health Services Inc. Class B 4,128,600 482,840 Cardinal Health Inc. 5,043,241 425,347 * Express Scripts Holding Co. 3,206,500 277,042 * Envision Healthcare Holdings Inc. 5,881,200 223,250 * Community Health Systems Inc. Owens & Minor Inc. * Tenet Healthcare Corp. * WellCare Health Plans Inc. * MEDNAX Inc. * LifePoint Health Inc. * Community Health Systems Inc. Rights Exp. 1/4/2016 Health Care Technology (3.1%) * Cerner Corp. * IMS Health Holdings Inc. * athenahealth Inc. *,1 Allscripts Healthcare Solutions Inc. * Inovalon Holdings Inc. Class A Life Sciences Tools & Services (3.6%) * Quintiles Transnational Holdings Inc. * Illumina Inc. Thermo Fisher Scientific Inc. *,1 PAREXEL International Corp. Agilent Technologies Inc. * VWR Corp. * Bruker Corp. PerkinElmer Inc. Pharmaceuticals (24.9%) Bristol-Myers Squibb Co. * Actavis plc Merck & Co. Inc. Eli Lilly & Co. * Mylan NV Pfizer Inc. Perrigo Co. plc Zoetis Inc. *,1 Medicines Co. Total United States International (19.4%) Belgium (1.5%) *,1 UCB SA Denmark (0.2%) * H Lundbeck A/S France (1.3%) ^ Sanofi Ipsen SA Japan (7.2%) Astellas Pharma Inc. Eisai Co. Ltd. Shionogi & Co. Ltd. Takeda Pharmaceutical Co. Ltd. Daiichi Sankyo Co. Ltd. Chugai Pharmaceutical Co. Ltd. * Olympus Corp. Ono Pharmaceutical Co. Ltd. Kyowa Hakko Kirin Co. Ltd. Mitsubishi Tanabe Pharma Corp. Switzerland (5.0%) Roche Holding AG Novartis AG Actelion Ltd. Roche Holding AG (Bearer) United Kingdom (4.2%) AstraZeneca plc Smith & Nephew plc Hikma Pharmaceuticals plc Total International Total Common Stocks (Cost $25,018,148) Coupon Temporary Cash Investments (6.6%) Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.121% Face Maturity Amount Date ($000) Repurchase Agreements (1.4%) Bank of America Securities, LLC (Dated 4/30/15, Repurchase Value $162,600,000, collateralized by Government National Mortgage Assn. 4.114%-4.720%, 4/20/61-7/20/62, with a value of $165,852,000) 0.110% 5/1/15 Bank of Nova Scotia (Dated 4/30/15, Repurchase Value $50,000,000, collateralized by U.S. Treasury Note/Bond 0.000%-4.750%, 9/10/15-11/15/43, and Federal National Mortgage Assn. 3.500%, 1/1/26, with a value of $51,000) 0.100% 5/1/15 Barclays Capital Inc. (Dated 4/30/15, Repurchase Value $175,002,000, collateralized by Federal National Mortgage Assn. 2.075%-4.500%, 10/1/27-1/1/45, and Federal Home Loan Mortgage Corp. 3.000%-4.500%, 12/1/40- 4/1/45, with a value of $178,500,000) 0.060% 5/6/15 Barclays Capital Inc. (Dated 4/30/15, Repurchase Value $125,400,000, collateralized by U.S. Treasury Note/Bond 0.000%-2.250%, 10/1/15-3/31/16, with a value of $127,908,000) 0.080% 5/1/15 BNP Paribas Securities Corp. (Dated 4/30/15, Repurchase Value $47,700,000, collateralized by Government National Mortgage Assn. 4.000%, 12/15/43, Federal National Mortgage Assn. 2.500%- 7.000%, 1/1/17-4/1/45, Federal Home Loan Mortgage Corp. 3.000%-6.500%, 4/1/26- 3/1/45, and U.S. Treasury Note/Bond 0.000%, 10/1/15, with a value of $48,654,000) 0.120% 5/1/15 HSBC Bank USA (Dated 4/30/15, Repurchase Value $19,400,000, collateralized by Federal National Mortgage Assn. 3.500%, 1/1/30, with a value of $19,792,000) 0.100% 5/1/15 Morgan Stanley & Co., Inc. (Dated 4/30/15, Repurchase Value $84,500,000, collateralized by Federal Home Loan Mortgage Corp. 2.000%- 10.000%, 7/1/15-9/1/47, with a value of $86,190,000) 0.090% 5/1/15 RBC Capital Markets LLC (Dated 4/30/15, Repurchase Value $40,500,000, collateralized by Federal National Mortgage Assn. 2.373%-4.866%, 6/1/27-5/1/44, and Federal Home Loan Mortgage Corp. 2.255%-3.267%, 5/1/36- 1/1/45, with a value of $41,310,000) 0.100% 5/1/15 U.S. Government and Agency Obligations (3.6%) 4 Federal Home Loan Bank Discount Notes 0.075% 5/4/15 4 Federal Home Loan Bank Discount Notes 0.075% 5/8/15 4 Federal Home Loan Bank Discount Notes 0.074% 5/20/15 4 Federal Home Loan Bank Discount Notes 0.060% 5/21/15 4 Federal Home Loan Bank Discount Notes 0.065%-0.090% 6/3/15 4 Federal Home Loan Bank Discount Notes 0.085% 6/12/15 4 Federal Home Loan Bank Discount Notes 0.080% 6/15/15 4 Federal Home Loan Bank Discount Notes 0.100% 6/17/15 4 Federal Home Loan Bank Discount Notes 0.075% 6/19/15 4 Federal Home Loan Bank Discount Notes 0.080% 6/24/15 4 Federal Home Loan Bank Discount Notes 0.080% 7/8/15 4 Federal Home Loan Bank Discount Notes 0.080% 7/29/15 Commercial Paper (1.0%) General Electric Capital Corp. 0.190% 5/6/15 General Electric Co. 0.280% 9/8/15 5 The Coca-Cola Co. 0.180% 6/24/15 5 The Coca-Cola Co. 0.220% 10/26/15 Total Temporary Cash Investments (Cost $3,319,579) Total Investments (100.6%) (Cost $28,337,727) Other Assets and Liabilities-Net (-0.6%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $319,343,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Includes $334,494,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At April 30, 2015, the aggregate value of these securities was $93,667,000, representing 0.2% of net assets. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Health Care Fund Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksUnited States   Common StocksInternational   Temporary Cash Investments  Total  E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company or the issuer is another member of The Vanguard Group. Transactions during the period in securities of these companies were as follows: Current Period Transactions Jan. 31, Proceeds April 30, from Capital Gain Market Purchases Securities Distributions Market Value at Cost Sold Income Received Value ($000) ($000) ($000) 1 ($000) ($000) ($000) Allscripts Healthcare     Solutions Inc. Alnylam Pharmaceauticals     Inc. Incyte Corp    Medicines Co.    PAREXEL International    Corp. Prothena Corp. plc     UCB SA     Vanguard Market Liquidity NA 2 NA 2   Fund Total   1 Includes net realized gain (loss) on affiliated investment securities sold of $32,355,000. 2 Not applicablepurchases and sales are for temporary cash investment purposes F. At April 30, 2015, the cost of investment securities for tax purposes was $28,406,732,000. Net unrealized appreciation of investment securities for tax purposes was $21,957,284,000, consisting of unrealized gains of $22,187,493,000 on securities that had risen in value since their purchase and $230,209,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Fund Schedule of Investments As of April 30, 2015 Market Value Shares ($000) Common Stocks (94.9%) 1 United States (62.7%) Electric Utilities (0.3%) OGE Energy Corp. 1,046,900 34,213 Energy Equipment & Services (9.2%) Schlumberger Ltd. 4,325,224 409,210 Halliburton Co. 5,003,518 244,922 Baker Hughes Inc. 2,803,983 191,961 Patterson-UTI Energy Inc. 3,944,363 88,157 * SEACOR Holdings Inc. 547,556 39,785 Helmerich & Payne Inc. 463,200 36,116 Ensco plc Class A 1,250,124 34,103 National Oilwell Varco Inc. 90,276 4,912 * Cameron International Corp. 65,200 3,574 * FMC Technologies Inc. 77,400 3,413 ^ Transocean Ltd. 153,845 2,895 Noble Corp. plc 155,600 2,693 ^ Paragon Offshore plc 991,524 1,795 Multi-Utilities (0.4%) Dominion Resources Inc. 674,700 48,362 Oil, Gas & Consumable Fuels (52.4%) Exxon Mobil Corp. 11,213,260 979,702 Chevron Corp. 4,995,503 554,801 Pioneer Natural Resources Co. 2,922,764 504,995 EOG Resources Inc. 3,823,287 378,314 Anadarko Petroleum Corp. 2,717,999 255,764 *,^ Antero Resources Corp. 5,567,697 246,705 * Southwestern Energy Co. 8,445,057 236,715 Energen Corp. 2,830,205 201,426 Phillips 66 2,414,575 191,500 EQT Corp. 1,869,866 168,176 * Concho Resources Inc. 1,310,377 165,972 Range Resources Corp. 2,542,008 161,570 Occidental Petroleum Corp. 1,812,648 145,193 Marathon Petroleum Corp. 1,450,783 143,004 Marathon Oil Corp. 4,405,218 137,002 ConocoPhillips 2,013,857 136,781 * Diamondback Energy Inc. 1,555,848 128,466 Cabot Oil & Gas Corp. 3,720,797 125,837 CONSOL Energy Inc. 3,866,295 125,577 Noble Energy Inc. 2,452,479 124,390 * Whiting Petroleum Corp. 3,002,613 113,829 Valero Energy Corp. 1,930,357 109,837 QEP Resources Inc. 4,607,080 103,659 *,^ Laredo Petroleum Inc. 5,738,648 90,671 Spectra Energy Corp. 2,373,951 88,430 Hess Corp. 1,086,139 83,524 Kinder Morgan Inc. 1,824,302 78,354 Devon Energy Corp. 949,525 64,767 * Rice Energy Inc. 2,190,139 53,943 * Newfield Exploration Co. 1,101,300 43,215 * Cobalt International Energy Inc. 3,900,572 41,736 * Continental Resources Inc. 666,962 35,102 Denbury Resources Inc. 2,903,587 25,581 Murphy Oil Corp. 500,900 23,848 Tesoro Corp. 36,900 3,167 Chesapeake Energy Corp. 196,800 3,104 Williams Cos. Inc. 55,300 2,831 Apache Corp. 18,600 1,272 * Cheniere Energy Inc. 6,100 467 Trading Companies & Distributors (0.4%) *,^ NOW Inc. 1,950,500 46,617 Total United States International (32.2%) Australia (1.1%) Oil Search Ltd. 10,935,572 69,426 Santos Ltd. 8,079,046 52,614 Woodside Petroleum Ltd. 160,358 4,422 WorleyParsons Ltd. 258,596 2,323 Austria (0.0%) OMV AG 83,627 2,783 Brazil (1.0%) *,^ Petroleo Brasileiro SA ADR 12,320,639 117,046 * Petroleo Brasileiro SA Preference Shares 262,744 1,138 * Petroleo Brasileiro SA 185,432 877 Canada (2.0%) * Paramount Resources Ltd. Class A 2,814,800 83,266 ^ Pembina Pipeline Corp. 1,010,000 35,151 ^ Keyera Corp. 719,200 25,317 ^ Veresen Inc. 1,519,200 22,841 ^ Trilogy Energy Corp. 2,789,900 21,297 Canadian Oil Sands Ltd. 1,542,000 16,756 Suncor Energy Inc. 193,434 6,299 Canadian Natural Resources Ltd. 120,778 4,013 Enbridge Inc. 69,350 3,625 Encana Corp. 254,000 3,606 TransCanada Corp. 48,396 2,246 Cenovus Energy Inc. 114,839 2,164 China (1.4%) ^ PetroChina Co. Ltd. ADR 636,058 82,001 Beijing Enterprises Holdings Ltd. 7,191,000 65,716 CNOOC Ltd. 3,330,717 5,680 PetroChina Co. Ltd. 4,336,000 5,592 China Petroleum & Chemical Corp. 5,583,600 5,270 * GCL-Poly Energy Holdings Ltd. 7,750,000 2,344 Denmark (0.0%) Vestas Wind Systems A/S 73,108 3,316 France (2.8%) ^ TOTAL SA ADR 5,530,077 299,177 TOTAL SA 294,702 15,958 Vallourec SA 522,954 12,332 Hong Kong (0.0%) * Brightoil Petroleum Holdings Ltd. 4,057,000 1,293 Hungary (0.0%) MOL Hungarian Oil & Gas plc 44,554 2,478 India (1.2%) Reliance Industries Ltd. 7,834,412 106,256 Power Grid Corp. of India Ltd. 10,281,528 23,001 Bharat Petroleum Corp. Ltd. 180,484 2,170 Indian Oil Corp. Ltd. 380,345 2,160 Hindustan Petroleum Corp. Ltd. 198,850 1,954 * Essar Oil Ltd. 1,076,169 1,842 Oil & Natural Gas Corp. Ltd. 61,000 291 Israel (0.0%) Paz Oil Co. Ltd. 8,460 1,292 * Oil Refineries Ltd. 2,705,994 967 Italy (1.6%) ^ Eni SPA ADR 4,734,566 181,949 Eni SPA 415,013 7,963 Japan (1.0%) Inpex Corp. 9,138,300 114,689 Japan Petroleum Exploration Co. Ltd. 59,200 2,279 Showa Shell Sekiyu KK 223,100 2,152 * Cosmo Oil Co. Ltd. 354,000 525 Norway (0.4%) *,^ DNO ASA 18,136,636 34,193 Seadrill Ltd. 214,284 2,731 Subsea 7 SA 233,681 2,596 ^,2 Aker Solutions ASA 336,647 2,049 Statoil ASA 67,253 1,426 Other (6.7%) Suncor Energy Inc. 4,544,919 148,164 Canadian Natural Resources Ltd. 4,056,933 134,893 Cenovus Energy Inc. 5,981,230 112,567 Encana Corp. 5,776,034 82,078 TransCanada Corp. 1,637,899 76,031 *,^ Seven Generations Energy Ltd. Class A 3,885,129 66,013 Cameco Corp. 3,418,370 60,095 Enbridge Inc. 1,002,900 52,482 ^,3 Vanguard Energy ETF 363,000 42,471 * Mangalore Refinery & Petrochemicals Ltd. 1,607,288 1,768 * Bashneft OAO 8,450 351 Philippines (0.0%) Petron Corp. 251,300 56 Poland (0.1%) Polski Koncern Naftowy Orlen SA 147,461 2,801 Polskie Gornictwo Naftowe i Gazownictwo SA 1,393,380 2,513 Portugal (1.4%) Galp Energia SGPS SA 11,474,798 156,742 Russia (2.6%) Rosneft OAO GDR 27,590,896 136,139 Lukoil OAO ADR 1,860,062 95,152 Gazprom OAO ADR 9,726,435 56,987 Tatneft OAO ADR 91,852 3,151 Surgutneftegas OAO ADR 242,180 1,754 Surgutneftegas OAO Preference Shares 2,116,163 1,595 AK Transneft OAO Preference Shares 486 1,143 Gazprom OAO 124,674 371 South Africa (0.0%) Sasol Ltd. 55,966 2,253 South Korea (0.0%) SK Holdings Co. Ltd. 12,778 2,200 Spain (0.1%) Repsol SA 226,250 4,664 Thailand (0.1%) PTT PCL (Foreign) 282,500 3,046 PTT Exploration & Production PCL (Foreign) 705,700 2,500 * Thai Oil PCL 543,400 963 Thai Oil PCL (Foreign) 373,400 661 * PTT Exploration and Production PCL (Local) 14,200 50 * PTT PCL 3,700 40 Turkey (0.0%) * Tupras Turkiye Petrol Rafinerileri AS 100,550 2,442 United Kingdom (8.7%) Royal Dutch Shell plc ADR 7,958,294 504,795 BP plc ADR 5,417,234 233,808 BG Group plc 10,516,868 190,500 * Ophir Energy plc 13,649,538 29,755 BP plc 2,601,103 18,760 Royal Dutch Shell plc Class B 341,249 10,925 Royal Dutch Shell plc Class A 331,089 10,439 Royal Dutch Shell plc Class A (Amsterdam Shares) 195,972 6,214 Total International Total Common Stocks (Cost $7,490,075) Market Value Coupon Shares ($000) Temporary Cash Investments (7.8%) 1 Money Market Fund (4.0%) 4,5 Vanguard Market Liquidity Fund 0.121% Face Maturity Amount Date ($000) Repurchase Agreements (2.2%) RBS Securities, Inc. (Dated 4/30/15, Repurchase Value $135,200,000 collateralized by U.S. Treasury Note/Bond 0.750%-6.250%, 2/28/17-8/15/43, with a value of $137,904,000) 0.100% 5/1/15 Societe Generale (Dated 4/30/15, Repurchase Value $119,000,000 collateralized by U.S. Treasury Note/Bond 0.500%-6.875%, 11/15/15-8/15/25, with a value of $121,380,000) 0.130% 5/1/15 U.S. Government and Agency Obligations (1.6%) 6 Fannie Mae Discount Notes 0.170% 6/17/15 7 Federal Home Loan Bank Discount Notes 0.075% 5/22/15 7 Federal Home Loan Bank Discount Notes 0.060% 5/27/15 7 Federal Home Loan Bank Discount Notes 0.090% 7/6/15 7 Federal Home Loan Bank Discount Notes 0.085% 7/15/15 7,8 Federal Home Loan Bank Discount Notes 0.130% 7/24/15 7,8 Federal Home Loan Bank Discount Notes 0.133% 7/31/15 7,8 Federal Home Loan Bank Discount Notes 0.135% 8/5/15 6,8 Freddie Mac Discount Notes 0.118% 7/31/15 Total Temporary Cash Investments (Cost $899,453) Total Investments (102.7%) (Cost $8,389,528) Other Assets and Liabilities-Net (-2.7%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $267,087,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.6% and 6.1%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2015, the value of this security represented 0.0% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $282,651,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $8,597,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Energy Fund Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—United States 7,314,426 — — Common Stocks—International 2,379,695 1,308,018 Temporary Cash Investments 461,064 438,386 — Futures Contracts—Liabilities 1 1,839 — — Total 10,158,274 1,746,404 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index June 2015 303 157,476 1,116 E-mini S&P 500 Index June 2015 315 32,743 (190) 926 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Energy Fund F. At April 30, 2015, the cost of investment securities for tax purposes was $8,389,642,000. Net unrealized appreciation of investment securities for tax purposes was $3,511,947,000, consisting of unrealized gains of $3,891,672,000 on securities that had risen in value since their purchase and $379,725,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Fund Schedule of Investments As of April 30, 2015 Market Value Shares ($000) Real Estate Investment Trusts (99.9%) 1 Diversified REITs (6.7%) 2 American Realty Capital Properties Inc. 68,622,495 619,661 2 Duke Realty Corp. 25,825,610 511,605 2 WP Carey Inc. 7,074,937 449,117 2 Liberty Property Trust 11,226,607 391,135 2 Spirit Realty Capital Inc. 33,132,771 374,069 2 Cousins Properties Inc. 15,559,966 151,554 2 Lexington Realty Trust 15,813,111 146,588 2 Washington REIT 5,044,841 124,708 2 PS Business Parks Inc. 1,527,066 116,592 2 American Assets Trust Inc. 2,804,262 111,610 Empire State Realty Trust Inc. 4,995,445 89,918 Select Income REIT 2,950,748 68,428 2 Investors Real Estate Trust 8,714,390 62,482 2 First Potomac Realty Trust 4,452,952 47,736 *,2 Winthrop Realty Trust 2,620,036 43,126 2 RAIT Financial Trust 6,246,665 40,478 2 Whitestone REIT 1,728,184 25,404 2 One Liberty Properties Inc. 982,254 22,081 Health Care REITs (13.8%) 2 Health Care REIT Inc. 26,218,454 1,888,253 2 Ventas Inc. 24,473,813 1,686,246 2 HCP Inc. 34,709,481 1,398,445 ^,2 Omega Healthcare Investors Inc. 12,396,375 447,385 2 Senior Housing Properties Trust 17,467,330 357,556 2 Healthcare Trust of America Inc. Class A 9,340,877 241,835 2 Medical Properties Trust Inc. 15,379,161 215,001 2 Healthcare Realty Trust Inc. 7,425,752 190,099 2 National Health Investors Inc. 2,512,771 167,652 2 Sabra Health Care REIT Inc. 4,126,788 123,309 2 LTC Properties Inc. 2,635,793 114,552 2 New Senior Investment Group Inc. 5,026,073 81,221 2 Physicians Realty Trust 4,835,380 80,267 2 Universal Health Realty Income Trust 930,656 46,217 2 CareTrust REIT Inc. 2,143,497 26,772 Hotel & Resort REITs (7.5%) 2 Host Hotels & Resorts Inc. 57,235,613 1,152,725 2 Hospitality Properties Trust 11,338,671 341,067 2 LaSalle Hotel Properties 8,447,120 309,925 2 RLJ Lodging Trust 9,987,013 296,315 2 Sunstone Hotel Investors Inc. 15,538,492 242,090 2 Pebblebrook Hotel Trust 5,403,560 232,029 *,2 Strategic Hotels & Resorts Inc. 19,217,103 224,840 2 DiamondRock Hospitality Co. 14,801,715 200,711 2 Ryman Hospitality Properties Inc. 3,473,067 200,188 2 Chesapeake Lodging Trust 4,468,129 141,863 2 FelCor Lodging Trust Inc. 10,123,953 112,477 2 Hersha Hospitality Trust Class A 15,189,356 97,668 2 Summit Hotel Properties Inc. 6,508,218 85,713 2 Chatham Lodging Trust 2,849,001 78,746 2 Ashford Hospitality Trust Inc. 7,483,542 67,801 2 Ashford Hospitality Prime Inc. 1,922,369 30,104 Industrial REITs (4.3%) 2 Prologis Inc. 37,787,502 1,519,058 2 DCT Industrial Trust Inc. 6,662,770 220,138 2 First Industrial Realty Trust Inc. 8,362,569 164,994 2 EastGroup Properties Inc. 2,416,228 138,208 2 STAG Industrial Inc. 4,874,243 105,917 2 Monmouth Real Estate Investment Corp. 4,063,343 41,974 Office REITs (16.3%) 2 Boston Properties Inc. 11,570,790 1,530,931 2 Vornado Realty Trust 12,769,529 1,321,519 2 SL Green Realty Corp. 7,294,353 892,537 2 Digital Realty Trust Inc. 10,241,507 649,414 2 Alexandria Real Estate Equities Inc. 5,442,073 502,739 2 Kilroy Realty Corp. 6,355,419 451,171 2 BioMed Realty Trust Inc. 14,935,423 309,910 2 Highwoods Properties Inc. 6,904,247 297,159 2 Douglas Emmett Inc. 10,407,806 296,622 *,2 Equity Commonwealth 8,776,310 221,251 2 Piedmont Office Realty Trust Inc. Class A 11,672,020 204,027 2 Brandywine Realty Trust 13,537,214 197,373 2 Corporate Office Properties Trust 6,998,040 184,678 2 Hudson Pacific Properties Inc. 5,692,606 171,689 2 DuPont Fabros Technology Inc. 4,982,244 155,197 2 New York REIT Inc. 12,275,261 121,280 2 CyrusOne Inc. 3,700,337 120,187 2 Gramercy Property Trust Inc. 4,236,363 115,822 2 Mack-Cali Realty Corp. 6,397,358 114,833 2 Government Properties Income Trust 5,320,600 110,881 2 CoreSite Realty Corp. 2,005,538 96,426 2 Parkway Properties Inc. 5,885,261 95,753 2 Franklin Street Properties Corp. 6,824,567 80,598 QTS Realty Trust Inc. Class A 1,697,242 61,559 Residential REITs (16.9%) 2 Equity Residential 26,016,873 1,921,606 2 AvalonBay Communities Inc. 9,976,715 1,639,573 2 Essex Property Trust Inc. 4,832,516 1,072,577 2 UDR Inc. 19,288,447 632,082 2 Camden Property Trust 6,529,649 490,246 2 Apartment Investment & Management Co. Class A 11,287,016 425,859 2 Mid-America Apartment Communities Inc. 5,687,457 424,341 2 Home Properties Inc. 4,339,619 319,222 2 American Campus Communities Inc. 7,951,559 319,176 2 Equity LifeStyle Properties Inc. 6,029,911 318,500 2 Post Properties Inc. 4,120,218 235,553 2 Sun Communities Inc. 3,450,620 214,146 American Homes 4 Rent Class A 11,960,516 202,013 2 Associated Estates Realty Corp. 4,361,419 124,300 2 Education Realty Trust Inc. 3,592,529 120,781 2 Starwood Waypoint Residential Trust 2,857,947 73,564 *,2 American Residential Properties Inc. 2,316,432 43,456 2 Silver Bay Realty Trust Corp. 2,685,243 41,541 2 Campus Crest Communities Inc. 4,901,913 31,029 Retail REITs (25.4%) 2 Simon Property Group Inc. 23,487,234 4,262,698 General Growth Properties Inc. 40,090,700 1,098,485 2 Macerich Co. 10,634,813 869,502 2 Realty Income Corp. 16,829,774 790,495 2 Kimco Realty Corp. 31,094,144 749,369 2 Federal Realty Investment Trust 5,149,198 688,293 2 Regency Centers Corp. 7,047,030 442,413 2 DDR Corp. 23,155,932 394,809 ^,2 National Retail Properties Inc. 9,913,759 380,688 2 Taubman Centers Inc. 4,788,607 344,828 Brixmor Property Group Inc. 13,539,849 317,509 2 Weingarten Realty Investors 8,787,249 287,870 2 Retail Properties of America Inc. 17,898,351 270,444 2 Tanger Factory Outlet Centers Inc. 7,254,876 243,619 2 CBL & Associates Properties Inc. 12,880,672 231,981 2 WP GLIMCHER Inc. 13,931,747 208,976 2 Kite Realty Group Trust 6,313,952 165,426 2 Acadia Realty Trust 5,132,372 158,590 2 Urban Edge Properties 6,389,882 144,603 Equity One Inc. 5,154,119 126,946 2 Retail Opportunity Investments Corp. 7,037,169 118,084 2 Pennsylvania REIT 5,203,508 117,651 2 Ramco-Gershenson Properties Trust 5,867,770 102,569 Alexander's Inc. 173,784 74,939 2 Excel Trust Inc. 4,627,682 73,349 2 Inland Real Estate Corp. 6,823,152 70,210 Saul Centers Inc. 949,688 47,788 ^ Rouse Properties Inc. 2,621,530 45,798 2 Agree Realty Corp. 1,303,055 40,108 Urstadt Biddle Properties Inc. Class A 1,882,928 39,071 2 Cedar Realty Trust Inc. 5,424,576 37,918 2 Getty Realty Corp. 2,022,872 35,137 Urstadt Biddle Properties Inc. 69,255 1,200 Specialized REITs (9.0%) 2 Public Storage 11,095,882 2,085,027 2 Extra Space Storage Inc. 8,352,237 550,663 2 Iron Mountain Inc. 12,443,503 429,176 2 Corrections Corp. of America 8,810,611 324,142 2 CubeSmart 12,320,491 284,234 2 EPR Properties 4,323,485 249,335 2 Gaming and Leisure Properties Inc. 6,805,451 242,955 2 Sovran Self Storage Inc. 2,552,817 222,963 2 GEO Group Inc. 5,609,449 218,769 Total Real Estate Investment Trusts (Cost $42,292,719) Coupon Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 3,4 Vanguard Market Liquidity Fund 0.121% 214,982,311 214,982 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Federal Home Loan Bank Discount Notes 0.060% 5/8/15 1,000 1,000 5,6 Federal Home Loan Bank Discount Notes 0.135% 8/28/15 500 500 Total Temporary Cash Investments (Cost $216,482) Total Investments (100.3%) (Cost $42,509,201) Other Assets and Liabilities-Net (-0.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $158,567,000. 1 The fund invests a portion of its assets in Real Estate Investment Trusts through the use of swap contracts. After giving effect to swap investments, the fund's effective Real Estate Investment Trust and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $166,050,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $1,492,000 have been segregated as collateral for open over-the-counter swap contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). REIT Index Fund The following table summarizes the market value of the fund's investments as of April 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Real Estate Investment Trusts 51,007,404 — — Temporary Cash Investments 214,982 1,500 — Swap Contracts—Liabilities — (1,369) — Total 51,222,386 131 — C. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At April 30, 2015, the fund had the following open total return swap contracts: Reference Entity Termination Counterparty 1 Notional Floating Unrealized REIT Index Fund Date Amount Interest Rate Appreciation ($000) Received (Depreciation) (Paid) ($000) Empire State Realty Trust Inc. 6/2/2015 GSCM (0.529%) 1 GSCMGoldman Sachs Bank USA. D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Jan. 31, Proceeds April 30, from Capital Gain Market Purchases Securities Distributions Market Value at Cost Sold Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Acadia Realty Trust Agree Realty Corp.  Alexandria Real Estate Equities Inc. American Assets Trust Inc.  American Campus Communities Inc. American Realty Capital Properties   Inc. American Residential Properties Inc.   Apartment Investment & Management   Co. Class A Ashford Hospitality Prime Inc. 97  Ashford Hospitality Trust Inc.  80 Associated Estates Realty Corp. AvalonBay Communities Inc. BioMed Realty Trust Inc. Boston Properties Inc. Brandywine Realty Trust 23 Camden Property Trust Campus Crest Communities Inc.   CareTrust REIT Inc.  CBL & Associates Properties Inc.  Cedar Realty Trust Inc. 45 46 Chatham Lodging Trust  Chesapeake Lodging Trust  CoreSite Realty Corp.  Corporate Office Properties Trust Corrections Corp. of America  Cousins Properties Inc. 3 CubeSmart REIT Index Fund CyrusOne Inc.  DCT Industrial Trust Inc.  DDR Corp. DiamondRock Hospitality Co. Digital Realty Trust Inc. Douglas Emmett Inc.  Duke Realty Corp. DuPont Fabros Technology Inc.  EastGroup Properties Inc. 60 Education Realty Trust Inc.  EPR Properties  Equity Commonwealth   Equity LifeStyle Properties Inc. Equity Residential Essex Property Trust Inc. Excel Trust Inc. 49 Extra Space Storage Inc. 11 Federal Realty Investment Trust 60 FelCor Lodging Trust Inc.  First Industrial Realty Trust Inc.  First Potomac Realty Trust  Franklin Street Properties Corp. 10 Gaming and Leisure Properties Inc. 94 GEO Group Inc.  Getty Realty Corp. Government Properties Income Trust 80 Gramercy Property Trust Inc.  HCP Inc. Health Care REIT Inc. Healthcare Realty Trust Inc. 90 Healthcare Trust of America Inc. Class  A Hersha Hospitality Trust Class A  Highwoods Properties Inc. Home Properties Inc. Hospitality Properties Trust  Host Hotels & Resorts Inc. Hudson Pacific Properties Inc.  Inland Real Estate Corp.  Investors Real Estate Trust Iron Mountain Inc.  Kilroy Realty Corp. 12 REIT Index Fund Kimco Realty Corp. Kite Realty Group Trust  LaSalle Hotel Properties 35 Lexington Realty Trust 19 Liberty Property Trust LTC Properties Inc. 97 Macerich Co. Mack-Cali Realty Corp. 44 Medical Properties Trust Inc. Mid-America Apartment Communities Inc. Monmouth Real Estate Investment 10 Corp. National Health Investors Inc. 41 National Retail Properties Inc. 84 New Senior Investment Group Inc.  New York REIT Inc.  Omega Healthcare Investors Inc.  One Liberty Properties Inc. 48 Parkway Properties Inc. 48 Pebblebrook Hotel Trust  Pennsylvania REIT 48  Physicians Realty Trust  Piedmont Office Realty Trust Inc. Class A Post Properties Inc. Prologis Inc. PS Business Parks Inc.  Public Storage  RAIT Financial Trust  Ramco-Gershenson Properties Trust 30 Realty Income Corp.  Regency Centers Corp. Retail Opportunity Investments Corp. 50 Retail Properties of America Inc.  RLJ Lodging Trust  Ryman Hospitality Properties Inc. 63 Sabra Health Care REIT Inc. 30 Senior Housing Properties Trust Silver Bay Realty Trust Corp. 81  Simon Property Group Inc. SL Green Realty Corp. Sovran Self Storage Inc.  REIT Index Fund Spirit Realty Capital Inc. 388,890 49,906 15,051 4,225 111 374,069 STAG Industrial Inc. 126,405 5,342 3,992 1,299 11 105,917 Starwood Waypoint Residential Trust 71,001 2,463 4,252 268 — 73,564 Strategic Hotels & Resorts Inc. 258,483 8,940 9,364 — — 224,840 Summit Hotel Properties Inc. 83,520 3,156 3,190 768 — 85,713 Sun Communities Inc. 229,854 11,868 7,851 863 184 214,146 Sunstone Hotel Investors Inc. 267,957 9,322 12,244 779 — 242,090 Tanger Factory Outlet Centers Inc. 286,091 10,084 10,420 1,868 9 243,619 Taubman Centers Inc. 393,456 14,268 14,713 2,190 — 344,828 UDR Inc. 634,783 31,187 24,282 3,269 2,105 632,082 Universal Health Realty Income Trust 50,058 1,685 1,687 413 174 46,217 Urban Edge Properties 152,107 5,345 5,726 1,273 — 144,603 Vanguard Market Liquidity Fund 135,804 NA 1 NA 1 11 — 214,982 Ventas Inc. 1,958,845 71,869 76,110 13,257 939 1,686,246 Vornado Realty Trust 1,413,772 55,856 58,499 — — 1,321,519 Washington REIT 145,107 5,007 5,179 880 49 124,708 Weingarten Realty Investors 330,052 12,182 12,624 1,995 1,040 287,870 Whitestone REIT 27,079 935 885 263 — 25,404 Winthrop Realty Trust 41,981 1,535 1,594 — — 43,126 WP Carey Inc. 487,167 38,320 18,033 6,725 35 449,117 WP GLIMCHER Inc. 246,866 8,572 8,958 1,533 — 208,976 52,968,710 330,539 53,791 49,048,732 1 Not applicable—purchases and sales are for temporary cash investment purposes. E. At April 30, 2015, the cost of investment securities for tax purposes was $42,509,201,000. Net unrealized appreciation of investment securities for tax purposes was $8,714,685,000, consisting of unrealized gains of $9,362,997,000 on securities that had risen in value since their purchase and $648,312,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Growth Fund Schedule of Investments As of April 30, 2015 Market Value Shares ($000) Common Stocks (98.0%) Consumer Discretionary (10.9%) TJX Cos. Inc. NIKE Inc. Class B McDonald's Corp. Lowe's Cos. Inc. Walt Disney Co. Consumer Staples (16.5%) Coca-Cola Co. Wal-Mart Stores Inc. Procter & Gamble Co. Diageo plc Anheuser-Busch InBev NV Colgate-Palmolive Co. CVS Health Corp. Costco Wholesale Corp. Walgreens Boots Alliance Inc. Energy (8.9%) Chevron Corp. Exxon Mobil Corp. Schlumberger Ltd. BG Group plc Enbridge Inc. Financials (13.5%) ACE Ltd. Marsh & McLennan Cos. Inc. PNC Financial Services Group Inc. Wells Fargo & Co. BlackRock Inc. Chubb Corp. Public Storage Health Care (17.3%) Merck & Co. Inc. UnitedHealth Group Inc. Johnson & Johnson Cardinal Health Inc. Medtronic plc Roche Holding AG Amgen Inc. Pfizer Inc. Industrials (15.5%) United Parcel Service Inc. Class B United Technologies Corp. Honeywell International Inc. Lockheed Martin Corp. Canadian National Railway Co. Northrop Grumman Corp. General Dynamics Corp. Information Technology (10.1%) Microsoft Corp. Accenture plc Class A Automatic Data Processing Inc. Oracle Corp. Materials (4.3%) Praxair Inc. Ecolab Inc. Utilities (1.0%) Dominion Resources Inc. Total Common Stocks (Cost $17,545,383) Temporary Cash Investments (2.0%) Face Maturity Amount Coupon Date ($000) Repurchase Agreements (1.3%) Morgan Stanley & Co., Inc. (Dated 4/30/15, Repurchase Value $55,900,000, collateralized by Federal National Mortgage Assn. 5.000%, 4/1/28 and Federal Home Loan Mortgage Corp. 3.500%-9.000%, 1/1/16-7/1/44, with a value of $57,018,000) 0.090% 5/1/15 RBS Securities, Inc. (Dated 4/30/15, Repurchase Value $200,201,000, collateralized by U.S. Treasury Note/Bond, 1.500%-2.500%, 2/28/19-5/15/24, with a value of $204,209,000) 0.100% 5/1/15 Societe Generale (Dated 4/30/15, Repurchase Value $55,100,000, collateralized by U.S. Treasury Note/Bond, 0.000%-6.250%, 6/18/15-5/15/30, with a value of $56,202,000) 0.130% 5/1/15 U.S. Government and Agency Obligations (0.7%) 1 Federal Home Loan Bank Discount Notes 0.060% 5/22/15 1 Federal Home Loan Bank Discount Notes 0.060% 5/27/15 1 Federal Home Loan Bank Discount Notes 0.080% 7/1/15 Total Temporary Cash Investments (Cost $486,188) Total Investments (100.0%) (Cost $18,031,571) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. Dividend Growth Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2015, based on the inputs used to value them: Dividend Growth Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments   Total  E. At April 30, 2015, the cost of investment securities for tax purposes was $18,031,571,000. Net unrealized appreciation of investment securities for tax purposes was $6,708,108,000, consisting of unrealized gains of $6,779,865,000 on securities that had risen in value since their purchase and $71,757,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Appreciation Index Fund Schedule of Investments As of April 30, 2015 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (4.3%) Praxair Inc. Ecolab Inc. Air Products & Chemicals Inc. PPG Industries Inc. Westlake Chemical Corp. International Flavors & Fragrances Inc. Airgas Inc. Albemarle Corp. RPM International Inc. Royal Gold Inc. Compass Minerals International Inc. HB Fuller Co. Stepan Co. Consumer Goods (20.6%) Coca-Cola Co. Procter & Gamble Co. PepsiCo Inc. NIKE Inc. Class B Colgate-Palmolive Co. Monsanto Co. VF Corp. Archer-Daniels-Midland Co. Kellogg Co. Stanley Black & Decker Inc. Hormel Foods Corp. Clorox Co. Genuine Parts Co. Bunge Ltd. JM Smucker Co. Brown-Forman Corp. Class B Church & Dwight Co. Inc. Polaris Industries Inc. McCormick & Co. Inc. Leggett & Platt Inc. Flowers Foods Inc. Lancaster Colony Corp. J&J Snack Foods Corp. Andersons Inc. Tootsie Roll Industries Inc. Consumer Services (18.0%) Wal-Mart Stores Inc. CVS Health Corp. Walgreens Boots Alliance Inc. Lowe's Cos. Inc. Costco Wholesale Corp. Target Corp. TJX Cos. Inc. 4,034,260 260,371 Yum! Brands Inc. 2,536,448 218,033 Cardinal Health Inc. 1,933,330 163,057 AmerisourceBergen Corp. Class A 1,285,876 146,975 Ross Stores Inc. 1,221,004 120,733 Gap Inc. 2,480,554 98,329 Best Buy Co. Inc. 2,053,898 71,167 Tiffany & Co. 757,589 66,274 FactSet Research Systems Inc. 244,131 38,424 Rollins Inc. 1,279,988 31,744 Casey's General Stores Inc. 226,853 18,643 Cracker Barrel Old Country Store Inc. 140,152 18,567 John Wiley & Sons Inc. Class A 288,976 16,437 Aaron's Inc. 424,002 14,416 Matthews International Corp. Class A 192,951 9,364 4,470,555 Financials (6.1%) ACE Ltd. 1,917,016 205,102 Franklin Resources Inc. 3,641,562 187,759 McGraw Hill Financial Inc. 1,601,642 167,051 Aflac Inc. 2,570,309 162,032 Chubb Corp. 1,351,737 132,943 T. Rowe Price Group Inc. 1,526,933 123,956 Invesco Ltd. 2,513,615 104,114 SEI Investments Co. 976,962 44,608 WR Berkley Corp. 736,742 36,093 HCC Insurance Holdings Inc. 563,704 32,109 Axis Capital Holdings Ltd. 590,275 30,730 Eaton Vance Corp. 690,663 28,372 RenaissanceRe Holdings Ltd. 269,525 27,624 Cullen/Frost Bankers Inc. 369,883 26,979 Brown & Brown Inc. 839,849 26,833 Assurant Inc. 403,103 24,775 Commerce Bancshares Inc. 564,907 24,127 Erie Indemnity Co. Class A 270,517 22,385 Prosperity Bancshares Inc. 408,330 21,780 Bank of the Ozarks Inc. 507,667 19,677 StanCorp Financial Group Inc. 246,545 17,771 UMB Financial Corp. 267,660 13,327 RLI Corp. 252,355 12,532 American Equity Investment Life Holding Co. 449,783 12,122 BancFirst Corp. 90,866 5,245 Infinity Property & Casualty Corp. 67,215 4,984 First Financial Corp. 75,429 2,561 1,517,591 Health Care (10.7%) Johnson & Johnson 9,888,938 980,983 Medtronic plc 8,345,322 621,309 Abbott Laboratories 8,836,723 410,201 Stryker Corp. 2,218,076 204,595 Becton Dickinson and Co. 1,129,893 159,168 Perrigo Co. plc 824,607 151,134 CR Bard Inc. 434,962 72,456 West Pharmaceutical Services Inc. 418,752 22,311 Healthcare Services Group Inc. 416,960 12,621 Owens & Minor Inc. 368,968 12,442 2,647,220 Industrials (22.7%) United Technologies Corp. 5,312,412 604,287 3M Co. 3,717,154 581,326 Lockheed Martin Corp. 1,848,172 344,869 Caterpillar Inc. 3,549,779 308,405 FedEx Corp. 1,659,145 281,341 General Dynamics Corp. 1,942,539 266,749 Emerson Electric Co. 4,012,610 236,062 Automatic Data Processing Inc. 2,782,544 235,236 CSX Corp. 5,800,896 209,354 Illinois Tool Works Inc. 2,222,081 207,942 Raytheon Co. 1,799,558 187,154 Norfolk Southern Corp. 1,800,070 181,537 Deere & Co. 1,988,190 179,971 Northrop Grumman Corp. 1,161,770 178,959 Sherwin-Williams Co. 555,715 154,489 Parker-Hannifin Corp. 834,143 99,563 Roper Technologies Inc. 587,699 98,833 WW Grainger Inc. 394,898 98,105 Republic Services Inc. Class A 2,067,349 83,996 Fastenal Co. 1,730,244 73,743 Dover Corp. 954,792 72,297 Pall Corp. 624,522 60,778 JB Hunt Transport Services Inc. 682,364 59,502 L-3 Communications Holdings Inc. 483,332 55,540 CH Robinson Worldwide Inc. 857,770 55,232 Cintas Corp. 687,196 54,941 Expeditors International of Washington Inc. 1,122,992 51,467 Robert Half International Inc. 791,529 43,890 Valspar Corp. 479,583 38,894 Carlisle Cos. Inc. 380,462 36,715 Jack Henry & Associates Inc. 478,914 31,853 Lincoln Electric Holdings Inc. 450,694 30,133 Donaldson Co. Inc. 804,169 30,052 Ryder System Inc. 310,157 29,577 Nordson Corp. 360,418 28,707 AO Smith Corp. 446,351 28,522 Bemis Co. Inc. 570,862 25,689 Graco Inc. 345,539 24,748 AptarGroup Inc. 365,128 22,663 Toro Co. 327,765 21,973 ITT Corp. 532,498 21,114 Crane Co. 340,792 20,826 Regal Beloit Corp. 261,476 20,447 MSC Industrial Direct Co. Inc. Class A 284,575 20,222 Silgan Holdings Inc. 370,232 19,944 CLARCOR Inc. 294,112 19,117 ^ Valmont Industries Inc. 140,405 17,694 ABM Industries Inc. 326,919 10,478 Franklin Electric Co. Inc. 278,147 10,058 MSA Safety Inc. 219,081 10,021 Brady Corp. Class A 279,329 7,439 Tennant Co. 108,014 6,944 ^ Lindsay Corp. 70,453 5,579 Badger Meter Inc. 84,694 5,270 McGrath RentCorp 152,422 5,047 Raven Industries Inc. 223,299 4,453 Gorman-Rupp Co. 154,015 4,175 Cass Information Systems Inc. 67,492 3,528 VSE Corp. 31,254 2,223 Mesa Laboratories Inc. 20,790 1,765 NACCO Industries Inc. Class A 33,734 1,652 5,633,090 Oil & Gas (1.5%) EOG Resources Inc. 3,211,744 317,802 Murphy Oil Corp. 1,039,586 49,495 367,297 Technology (13.7%) Microsoft Corp. 23,117,683 1,124,444 International Business Machines Corp. 5,788,343 991,485 QUALCOMM Inc. 9,659,917 656,874 Texas Instruments Inc. 6,132,151 332,424 Analog Devices Inc. 1,824,941 112,854 Xilinx Inc. 1,530,902 66,380 Linear Technology Corp. 1,400,838 64,621 Harris Corp. 609,834 48,933 3,398,015 Telecommunications (0.1%) Telephone & Data Systems Inc. 589,324 15,741 Atlantic Tele-Network Inc. 93,335 6,162 21,903 Utilities (2.2%) NextEra Energy Inc. 2,596,913 262,106 Edison International 1,908,015 116,275 UGI Corp. 1,011,918 35,225 Atmos Energy Corp. 590,356 31,879 National Fuel Gas Co. 493,323 31,795 Aqua America Inc. 1,034,987 27,758 New Jersey Resources Corp. 499,757 15,248 American States Water Co. 223,598 8,584 MGE Energy Inc. 202,927 8,417 California Water Service Group 280,349 6,692 Chesapeake Utilities Corp. 85,517 4,086 SJW Corp. 118,912 3,478 551,543 Total Common Stocks (Cost $21,223,572) 24,774,154 Coupon Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) Vanguard Market Liquidity Fund 0.121% 15,339,677 15,340 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes 0.170% 6/17/15 1,500 1,500 Federal Home Loan Bank Discount Notes 0.130% 7/24/15 4,000 3,999 Federal Home Loan Bank Discount Notes 0.135% 8/5/15 100 100 Freddie Mac Discount Notes 0.118% 7/31/15 3,000 2,999 8,598 Total Temporary Cash Investments (Cost $23,937) 23,938 Total Investments (100.0%) (Cost $21,247,509) 24,798,092 Other Assets and Liabilities-Net (0.0%) 3 1,445 Net Assets (100%) 24,799,537 ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $4,968,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $5,190,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Cash of $1,200,000 has been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 24,774,154 — — Temporary Cash Investments 15,340 8,598 — Futures Contracts—Liabilities 1 (238) — — Total 24,789,256 8,598 — 1 Represents variation margin on the last day of the reporting period. Dividend Appreciation Index Fund C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2015 237 24,635 (72) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At April 30, 2015, the cost of investment securities for tax purposes was $21,247,509,000. Net unrealized appreciation of investment securities for tax purposes was $3,550,583,000, consisting of unrealized gains of $3,903,824,000 on securities that had risen in value since their purchase and $353,241,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 18, 2015 VANGUARD SPECIALIZED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620 , Incorporated by Reference.
